PER CURIAM.
This is an appeal by BAF Communications Corporation [“BAF”] of a non-final order denying its motion for a temporary injunction against Robert C. King [“King”]. King is BAF’s former Vice-President of Sales and Marketing.
We find no reversible error in the trial court’s refusal to issue an injunction against the threatened misappropriation of the company’s “hot leads” list and pricing plan secrets by King. The record supports the trial court’s determination that there was insufficient evidence that there was actual use or threatened use of BAF’s pricing information and the record shows that all of the “hot leads” as of King’s separation had already placed orders. Denial of injunctive relief was within the court’s discretion.
AFFIRMED.
HARRIS, PETERSON and GRIFFIN, JJ., concur.